 

Exhibit 10.1

 

Published CUSIP Numbers:

Deal: 30065FAC9

Revolver: 30065FAD7

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 16, 2015

 

among

 

EXAMWORKS GROUP, INC.,

as the Company,

 

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Designated Borrowers,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

SUNTRUST BANK,

as Syndication Agent,

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC.,

FIFTH THIRD BANK,

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK AG NEW YORK BRANCH,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA

and

COMMUNITY & SOUTHERN BANK

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms.

1

 

1.02

Other Interpretive Provisions.

32

 

1.03

Accounting Terms.

32

 

1.04

Rounding.

33

 

1.05

Exchange Rates; Currency Equivalents.

33

 

1.06

Additional Alternative Currencies.

34

 

1.07

Change of Currency.

34

 

1.08

Times of Day; Rates.

35

 

1.09

Letter of Credit Amounts.

35

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

35

 

2.01

Commitments.

35

 

2.02

Borrowings, Conversions and Continuations of Loans.

36

 

2.03

Letters of Credit.

38

 

2.04

Swing Line Loans.

47

 

2.05

Prepayments.

50

 

2.06

Termination or Reduction of Aggregate Revolving Commitments.

51

 

2.07

Repayment of Loans.

52

 

2.08

Interest.

52

 

2.09

Fees.

53

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

53

 

2.11

Evidence of Debt.

54

 

2.12

Payments Generally; Administrative Agent’s Clawback.

54

 

2.13

Sharing of Payments by Lenders.

56

 

2.14

Cash Collateral.

57

 

2.15

Defaulting Lenders.

58

 

2.16

Designated Borrowers.

59

 

2.17

Designated Lenders.

60

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY  

61

 

3.01

Taxes.

61

 

3.02

Illegality.

65

 

3.03

Inability to Determine Rates.

66

 

3.04

Increased Costs.

67

 

3.05

Compensation for Losses.

68

 

3.06

Mitigation Obligations; Replacement of Lenders.

69

 

3.07

Survival.

69

ARTICLE IV GUARANTY

70

 

4.01

The Guaranty.

70

 

4.02

Obligations Unconditional.

70

 

4.03

Reinstatement.

72

 

4.04

Certain Additional Waivers.

72

 

4.05

Remedies.

72

 

4.06

Rights of Contribution.

73

 

4.07

Guarantee of Payment; Continuing Guarantee.

73

 

4.08

Keepwell.

73

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

74

 

5.01

Closing Conditions.

74

 

 
i

--------------------------------------------------------------------------------

 

 

 

5.02

Conditions to all Credit Extensions.

76

ARTICLE VI REPRESENTATIONS AND WARRANTIES  

77

 

6.01

Existence, Qualification and Power.

77

 

6.02

Authorization; No Contravention.

77

 

6.03

Governmental Authorization; Other Consents.

77

 

6.04

Binding Effect.

77

 

6.05

Financial Statements; No Material Adverse Effect.

78

 

6.06

Litigation.

78

 

6.07

No Default.

78

 

6.08

Ownership of Property; Liens.

78

 

6.09

Environmental Compliance.

79

 

6.10

Insurance.

79

 

6.11

Taxes.

80

 

6.12

ERISA Compliance.

80

 

6.13

Subsidiaries.

81

 

6.14

Margin Regulations; Investment Company Act.

81

 

6.15

Disclosure.

81

 

6.16

Compliance with Laws.

81

 

6.17

Intellectual Property; Licenses, Etc.

82

 

6.18

Solvency.

82

 

6.19

Perfection of Security Interests in the Collateral.

82

 

6.20

Business Locations.

82

 

6.21

Labor Matters.

82

 

6.22

OFAC

83

 

6.23

PATRIOT Act.

83

 

6.24

Anti-Corruption Laws.

83

 

6.25

Representations as to Designated Borrowers.

83

ARTICLE VII AFFIRMATIVE COVENANTS  

84

 

7.01

Financial Statements.

84

 

7.02

Certificates; Other Information.

85

 

7.03

Notices.

87

 

7.04

Payment of Tax Obligations.

87

 

7.05

Preservation of Existence, Etc.

87

 

7.06

Maintenance of Properties.

88

 

7.07

Maintenance of Insurance.

88

 

7.08

Compliance with Laws.

88

 

7.09

Books and Records.

89

 

7.10

Inspection Rights.

89

 

7.11

Use of Proceeds.

89

 

7.12

Additional Subsidiaries.

89

 

7.13

ERISA Compliance.

90

 

7.14

Pledged Assets.

90

 

7.15

Anti-Corruption Laws.

91

 

7.16

Approvals and Authorizations.

91

ARTICLE VIII NEGATIVE COVENANTS  

91

 

8.01

Liens.

91

 

8.02

Investments.

93

 

8.03

Indebtedness.

94

 

8.04

Fundamental Changes.

95

 

8.05

Dispositions.

96

 

8.06

Restricted Payments.

96

 

 
ii

--------------------------------------------------------------------------------

 

 

 

8.07

Change in Nature of Business.

96

 

8.08

Transactions with Affiliates and Insiders.

97

 

8.09

Burdensome Agreements.

97

 

8.10

Use of Proceeds.

97

 

8.11

Financial Covenants.

98

 

8.12

Prepayment of Other Indebtedness, Etc.

98

 

8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity, Etc.

98

 

8.14

Ownership of Subsidiaries.

98

 

8.15

Sale Leasebacks.

99

 

8.16

Sanctions.

99

 

8.17

Anti-Corruption Laws.

99

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES  

99

 

9.01

Events of Default.

99

 

9.02

Remedies Upon Event of Default.

101

 

9.03

Application of Funds.

102

ARTICLE X ADMINISTRATIVE AGENT  

103

 

10.01

Appointment and Authority.

103

 

10.02

Rights as a Lender.

103

 

10.03

Exculpatory Provisions.

104

 

10.04

Reliance by Administrative Agent.

105

 

10.05

Delegation of Duties.

105

 

10.06

Resignation of Administrative Agent.

105

 

10.07

Non-Reliance on Administrative Agent and Other Lenders.

106

 

10.08

No Other Duties; Etc.

106

 

10.09

Administrative Agent May File Proofs of Claim.

107

 

10.10

Collateral and Guaranty Matters.

107

 

10.11

Treasury Management Agreements and Swap Contracts.

108

ARTICLE XI MISCELLANEOUS  

108

 

11.01

Amendments, Etc.

108

 

11.02

Notices and Other Communications; Facsimile Copies.

111

 

11.03

No Waiver; Cumulative Remedies; Enforcement.

112

 

11.04

Expenses; Indemnity; and Damage Waiver.

113

 

11.05

Payments Set Aside.

115

 

11.06

Successors and Assigns.

116

 

11.07

Treatment of Certain Information; Confidentiality.

120

 

11.08

Set-off.

121

 

11.09

Interest Rate Limitation.

121

 

11.10

Counterparts; Integration; Effectiveness.

122

 

11.11

Survival of Representations and Warranties.

122

 

11.12

Severability.

122

 

11.13

Replacement of Lenders.

122

 

11.14

Governing Law; Jurisdiction; Etc.

123

 

11.15

Waiver of Right to Trial by Jury.

124

 

11.16

Electronic Execution of Assignments and Certain Other Documents.

125

 

11.17

USA PATRIOT Act.

125

 

11.18

No Advisory or Fiduciary Relationship.

125

 

11.19

Judgment Currency.

126

 

11.20

Appointment of Company.

126

 

11.21

Amendment and Restatement.

126

 

 
iii

--------------------------------------------------------------------------------

 

 

SCHEDULES

       

1.01(a)

Existing Letters of Credit

 

1.01(b)

Mandatory Cost Formulae

 

2.01

Commitments and Applicable Percentages

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

6.20(a)

Locations of Real Property

 

6.20(b)

Taxpayer and Organizational Identification Numbers

 

6.20(c)

Changes in Legal Name, State of Formation and Structure

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

11.02

Certain Addresses for Notices

     

EXHIBITS

       

A

Form of Loan Notice

 

B

Form of Swing Line Loan Notice

 

C

Form of Revolving Note

 

D

Form of Swing Line Note

 

E

Form of Compliance Certificate

 

F

Form of Joinder Agreement

 

G

Form of Assignment and Assumption

 

H

Forms of U.S. Tax Compliance Certificates

 

I

Form of Secured Party Designation Notice

 

J

Form of Designated Borrower Request and Assumption Agreement

 

K

Form of Designated Borrower Notice

 

 
iv

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 16, 2015
among EXAMWORKS GROUP, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Borrower party hereto pursuant to Section 2.16 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The Borrowers have requested that the Lenders provide a credit facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any
substantial portion of the property of another Person or any division, line of
business or other business unit of another Person, or (b) at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

“Act” has the meaning specified in Section 11.17.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).

 

“Agreement” means this Amended and Restated Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

“Alternative Currency” means each of Sterling, Canadian Dollars, Euro,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (i) the
Aggregate Revolving Commitments and (ii) $100,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage of the Aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption or other agreement pursuant to which such
Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02(a):

 

Pricing Tier

Consolidated

Leverage Ratio

Commitment Fee

Letter of Credit Fee

Eurocurrency Rate Loans

Base Rate Loans

           

1

Greater than or equal to 4.0:1.0

0.45%

2.75%

2.75%

1.75%

2

Greater than or equal to 3.5:1.0 but less than 4.0:1.0

0.40%

2.50%

2.50%

1.50%

3

Greater than or equal to 3.0:1.0 but less than 3.5:1.0

0.35%

2.25%

2.25%

1.25%

4

Greater than or equal to 2.5:1.0 but less than 3.0:1.0

0.30%

2.00%

2.00%

1.00%

5

Less than 2.5:1.0

0.30%

1.75%

1.75%

0.75%

 

 
2

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) for the fiscal quarter ended March 31,
2015 shall be determined based upon Pricing Tier 2. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as
indebtedness on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear as indebtedness on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
and (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Australian Dollars” and “AUD” means the lawful currency of Australia.

 

“Autoborrow Agreement” has the meaning specified in Section 2.04(g).

 

 
3

--------------------------------------------------------------------------------

 

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of all of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any funding, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

 

“Canadian Dollars” mean the lawful currency of Canada.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the
Administrative Agent and the L/C Issuer or Swing Line Lender benefitting from
such collateral shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least one hundred percent (100%) of the amount of the repurchase
obligations, (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (d), and (f) investments of the types and having the characteristics (in
the case of ratings requirements, having the ratings described in such clauses
or equivalent ratings from comparable foreign rating agencies) described in
clauses (a) through (e) above held by Foreign Subsidiaries denominated in
British Pounds Sterling, Canadian Dollars, or Australian Dollars.

 

 
5

--------------------------------------------------------------------------------

 

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)     during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election, appointment or nomination to that board or equivalent governing body
was approved by individuals referred to in clause (i) above constituting at the
time of such election, appointment or nomination at least a majority of that
board or equivalent governing body or (iii) whose election, appointment or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election, appointment or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial appointment or nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

 

(c)     there occurs a “change of control” (or any other defined term having a
similar purpose) as defined in any of the documents governing the Senior Notes
or any other Indebtedness incurred under Section 8.03(h).

 

“Closing Date” means the date hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.14.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) Permitted Acquisitions or (c) expenditures
reimbursed in such period by Persons other than the Company or any Subsidiary,
pursuant to contractual arrangements, in a manner not otherwise prohibited by
the terms of this Agreement.

 

“Consolidated Cash Taxes” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) net income tax expense (or net expense for franchise taxes in lieu of
income taxes) of the Company and its Subsidiaries for such period, (iii)
depreciation and amortization expense for such period, (iv) any extraordinary
loss during such period approved by the Administrative Agent, (v) reasonable
costs and expenses incurred in connection with consummated and/or failed (A)
equity issuances permitted by this Agreement, (B) Permitted Acquisitions or (C)
other Investments permitted by this Agreement during such period to the extent
such costs and expenses are not capitalized (it being agreed that if
capitalized, same are covered by clause (iii) above), (vi) non-cash stock based
compensation expense for such period, (vii) costs and expenses attributable to
the closing of this Agreement and the closing and issuance of the Senior Notes
to the extent such costs and expenses are not capitalized (it being agreed that
if capitalized, same are covered by clause (iii) above), (viii) other non-cash
charges and expenses (excluding write-downs of accounts receivable) that do not
constitute a cash charge in such period or in any other period and (ix) any
other non-recurring costs for such period identified in detail in advance in a
writing by the Company and acceptable to the Required Lenders, and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) any extraordinary gain during such period and (ii) all non-cash income or
gains for such period, all as determined in accordance with GAAP.
Notwithstanding the foregoing, for purposes of calculating Consolidated EBITDA
for any period, the amount of Consolidated EBITDA attributable to the U.K.
Subsidiaries for such period shall not exceed thirty-five percent (35%) of total
Consolidated EBITDA for such period if, at the time of such calculation, any UK
Subsidiary is party to a working capital facility or a receivables financing or
otherwise obligated in respect of any secured Indebtedness (other than the
Obligations); provided, that Consolidated EBITDA attributable to U.K.
Subsidiaries shall, for purposes of this sentence, be calculated after giving
effect to intercompany management fee charges.

 

 
7

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of the four (4) fiscal quarters most recently ended minus (ii)
Consolidated Cash Taxes for such period minus (iii) Consolidated Capital
Expenditures for such period to (b) Consolidated Fixed Charges for the period of
the four (4) fiscal quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the cash
portion of Consolidated Interest Charges (excluding, to the extent otherwise
included as an interest expense, transaction costs related to the closing or
amendment of this Agreement or the Senior Notes, including up-front fees and
expenses) for such period plus (ii) Consolidated Scheduled Funded Debt Payments
for such period (other than payments of Indebtedness made with respect to the
receivables facilities permitted by Section 8.03(f) at the applicable maturity
date of each such facility) plus (iii) the amount of cash dividends and other
distributions made by the Company during such period, all as determined in
accordance with GAAP. Notwithstanding the foregoing, for any calculation of
Consolidated Fixed Charges occurring prior to the one-year anniversary of the
Closing Date, actual cash Consolidated Interest Charges from the Closing Date
(excluding Consolidated Interest Charges paid on the Closing Date) through the
applicable fiscal quarter end shall be annualized for purposes of calculating
the cash portion of Consolidated Interest Charges for the relevant calculation
period of four fiscal quarters.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date minus
(ii) unrestricted cash of the Company and the Guarantors in excess of $2,500,000
on the consolidated balance sheet of the Company and its Domestic Subsidiaries
as of such date in an amount not exceeding $25,000,000 to (b) Consolidated
EBITDA for the period of the four (4) fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period, as determined in accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Company and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.05.

 

 
8

--------------------------------------------------------------------------------

 

 

“Consolidated Secured Funded Indebtedness” means the Consolidated Funded
Indebtedness of the Company and its Subsidiaries which is secured by assets of
the Company or any of its Subsidiaries.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Secured Funded Indebtedness as
of such date minus (ii) unrestricted cash of the Company and the Guarantors in
excess of $2,500,000 on the consolidated balance sheet of the Company and its
Domestic Subsidiaries as of such date in an amount not exceeding $25,000,000 to
(b) Consolidated EBITDA for the period of the four (4) fiscal quarters most
recently ended.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

 
9

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit J attached hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit K attached hereto.

 

“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Designated Borrower arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

 
10

--------------------------------------------------------------------------------

 

 

“Designated Lender” shall have the meaning set forth in Section 2.17.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of any Loan Party or any Subsidiary; (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property the Company or a
Guarantor (i) the transferee thereof must be the Company or a Guarantor or (ii)
to the extent such transaction constitutes an Investment, such transaction is
permitted under Section 8.02; (d) any Involuntary Disposition; and (e) the sale
of accounts receivable with respect to Canadian account debtors only; provided
that the aggregate book value of all such accounts receivable sold during any
fiscal year shall not exceed $2,000,000 in the aggregate.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia, excluding any
Foreign Subsidiary Holding Company.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Company.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

 
11

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” means:

 

(a)     for any Interest Period, with respect to any Credit Extension:

 

 
12

--------------------------------------------------------------------------------

 

 

(i)       denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

 

(ii)      denominated in Australian Dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iii)     denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period; and

 

(iv)     denominated in any other Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.06; and

 

(b)      for any interest rate calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurocurrency Rate, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.

 

 
13

--------------------------------------------------------------------------------

 

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Eurocurrency Reserve Percentage” means, for any day, any reserve percentage
(expressed as a decimal, carried out to five (5) decimal places) in effect on
such day, whether or not applicable to any Lender, under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
and for each outstanding Base Rate Loan the interest on which is determined by
reference to the Eurocurrency Rate, in each case, shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“ExamWorks Europe” means ExamWorks Europe, Inc., a Delaware corporation.

 

“ExamWorks Europe Loan” has the meaning specified in Section 8.02(i).

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real or personal property which (i) is located
outside of the United States or (ii) in the case of real property (other than
any real property subject to a mortgage or other security instrument securing
the Existing Credit Agreement on or immediately prior to the Closing Date), has
a fair market value of less than $3,000,000 with respect to any individual
property and less than $10,000,000 in the aggregate with respect to all
properties excluded under this clause (a)(ii), (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the Uniform Commercial Code or (ii)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, unless
requested by the Administrative Agent or the Required Lenders, (c) the Equity
Interests of any direct Foreign Subsidiary of a Loan Party to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(a),
(d) any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property, (e) any
leasehold interest of any Loan Party in office space, (f) any "intent-to-use"
trademarks until such time as such Loan Party files a verified statement of use
or an amendment to alleged use is filed with respect to such trademarks, (g) any
General Intangible, permit, lease, license, contract or other Instrument if the
grant of a security interest in such General Intangible, permit, lease, license,
contract or other Instrument in the manner contemplated by the Security
Agreement, under the terms thereof or under applicable Law, is prohibited or
would violate applicable Law or otherwise would result in the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (i) any such limitation described in the foregoing clause (g) on the
security interests granted under the Security Agreement shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable Law (including Debtor Relief Laws) or principles
of equity and (ii) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral under the
Security Agreement, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, such General Intangible, permit,
lease, license, contract or other Instrument shall automatically cease to be
Excluded Property and a security interest therein shall be automatically and
simultaneously granted under the Security Agreement and included as Collateral
thereunder (“General Intangible” and “Instrument” as used in this clause (g)
having the meanings given thereto in the Security Agreement), and (h) any
property of a Person existing at the time such Person is acquired or merged with
or into or consolidated with any Loan Party in a transaction permitted by this
Agreement, which property is subject (at the time of such acquisition, merger or
consolidation) to a Lien permitted by the Credit Agreement to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property.

 

 
14

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 11, 2010 among the Company, the guarantors party thereto, the lenders
party thereto and Bank of America, as administrative agent, as amended or
modified from time to time.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(a).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements implementing the foregoing.

 

 
15

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement dated April 2, 2015 among the Company,
Bank of America and MLPFS.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including, in each case, such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary all
or substantially all of the assets of which consist of, directly or indirectly,
the Equity Interests in one or more CFCs.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

 
16

--------------------------------------------------------------------------------

 

 

(b)     all purchase money Indebtedness;

 

(c)     the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

 

(d)     all obligations arising under letters of credit (including standby and
commercial, but excluding undrawn letters of credit to the extent cash
collateralized), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(e)     all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) deferred compensation and bonuses to officers and employees in
the ordinary course of business), including, without limitation, any Earn Out
Obligations that are (i) recognized as a liability on the balance sheet of the
Company and its Subsidiaries in accordance with GAAP and (ii) payable in cash;

 

(f)     the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)     all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

 

(i)     all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and

 

(j)     all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

 

 
17

--------------------------------------------------------------------------------

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors means (a) each Domestic Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto, (b) each other Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) the Company, in its
capacity as a guarantor of (i) the Designated Borrower Obligations, (ii)
obligations under any Treasury Management Agreement between any Loan Party and
any Lender (or Affiliate of a Lender) and obligations under any Swap Contract
between any Loan Party and any Lender (or Affiliate of a Lender), and (iii) the
payment and performance by each Specified Loan Party (determined before giving
effect to Sections 4.01 and 4.08) of its obligations under the Guaranty with
respect to all Swap Obligations, the Company and (d) the successors and
permitted assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 
18

--------------------------------------------------------------------------------

 

 

(a)     all Funded Indebtedness;

 

(b)     the Swap Termination Value of any Swap Contract;

 

(c)     all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

 

(d)     all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (as is available for the interest
rate applicable to the relevant currency), as selected by the Borrower in its
Loan Notice, provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period with respect to any Revolving Loan shall extend
beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

 
19

--------------------------------------------------------------------------------

 

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

 

“Joint Lead Arrangers” means the collective reference to MLPFS, SunTrust
Robinson Humphrey, Inc., Fifth Third Bank, Wells Fargo Securities, LLC, Deutsche
Bank AG New York Branch, Barclays Bank PLC, Goldman Sachs Bank USA and Community
& Southern Bank in their respective capacities as joint lead arrangers and joint
bookrunners.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

 
20

--------------------------------------------------------------------------------

 

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender. The term “Lender” shall include any Designated
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means (a) any standby letter of credit issued hereunder
providing for the payment of cash upon the honoring of a presentation thereunder
and (b) any Existing Letter of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $15,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” means, as of any date of determination, an amount equal to (a)
unrestricted cash of the Company and the Guarantors (other than if such
restriction is in favor of the Administrative Agent for the benefit of the
Lenders pursuant to the Loan Documents) at such date that would be set forth on
a consolidated balance sheet of the Company and its Subsidiaries for such date
plus (b) availability under the Aggregate Revolving Commitments as of such date,
solely to the extent that a Borrowing under this Agreement on such date would
not cause the Loan Parties to exceed the maximum Consolidated Leverage Ratio and
Consolidated Senior Secured Leverage Ratio permitted by Section 8.11(a) and
Section 8.11(b), respectively, calculated as of the most recent fiscal quarter
end for which the Company was required to deliver financial statements pursuant
to Section 7.01(a) or (b) on a Pro Forma Basis after giving effect to such
Borrowing, as certified to the Administrative Agent by the Company in a
certificate in form and substance reasonably satisfactory to the Administrative
Agent.

 

 
21

--------------------------------------------------------------------------------

 

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, the
Collateral Documents, any Autoborrow Agreement, each Designated Borrower Request
and Assumption Agreement and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Loan Parties, taken as a whole, to perform their obligations under any Loan
Documents; or (c) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents.

 

“Maturity Date” means April 16, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

 
22

--------------------------------------------------------------------------------

 

 

“Mortgages” means any mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” or “Notes” means the Revolving Notes or the Swing Line Note, individually
or collectively, as appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Lender or
Affiliate of a Lender that is permitted to be incurred pursuant to Section
8.03(d); provided, that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations of such Guarantor and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Lender or Affiliate of a
Lender.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means October 11, 2010.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

 
23

--------------------------------------------------------------------------------

 

 

“Other Subordinated Indebtedness” means any unsecured Indebtedness of the
Company or any Subsidiary issued subsequent to the Original Closing Date which
by its terms is expressly subordinated in right of payment to the prior payment
of the Obligations pursuant to subordination provisions reasonably satisfactory
to the Administrative Agent and which Indebtedness (a) shall not mature, or have
any scheduled principal payments, prepayments, repurchases, redemptions or
sinking fund or like payments required, at any time on or prior to 180 days
after the Maturity Date and (b) shall have terms that are not more restrictive
in any respect to the Company and its Subsidiaries than the provisions of this
Agreement.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

 
24

--------------------------------------------------------------------------------

 

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Company or any Subsidiary, provided that (i) no Default shall have occurred and
be continuing or would result from such Acquisition, (ii) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a related line of business as the Company and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (iii) the property or the Person acquired in such Acquisition shall
have attained positive EBITDA (as calculated in accordance with the definition
of Consolidated EBITDA contained herein) for the immediately preceding twelve
month period preceding the consummation of such Acquisition, as demonstrated
pursuant to financial information satisfactory to the Administrative Agent,
unless the aggregate consideration (including cash and non-cash consideration,
any assumption of Indebtedness, deferred purchase price and any Earn-Out
Obligations) paid by the Company or any such Subsidiary, as applicable, for such
Acquisition is less than $5,000,000, (iv) the Administrative Agent shall have
received, within 30 days (or such longer period as is consented to by the
Administrative Agent in its sole discretion) from the date of the consummation
of such Acquisition, all items in respect of the Equity Interests or property
acquired in such Acquisition required to be delivered by the terms of Section
7.12 and/or Section 7.14, (v) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors, shareholders or other
comparable governing body, of such other Person shall have duly approved such
Acquisition, (vi) the Company shall have delivered to the Administrative Agent
prior to the consummation of such Acquisition (A) a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b) and (B) to the extent then available to the Company,
third party diligence reports on the target of such Acquisition (or, if no such
third party diligence reports have been prepared, recent financial statements of
such target then available to the Company) and other information with respect to
the target of such Acquisition, (vii) at least five (5) days prior to the
consummation of such Acquisition, the Company shall have delivered to the
Administrative Agent (A) drafts of any then-available purchase agreement or
merger agreement with respect to such Acquisition and (B) a quality of earnings
report for the target of such Acquisition (to the extent such Acquisition will
cause Consolidated EBITDA, calculated for the period of the four (4) fiscal
quarters most recently ended for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b) on a Pro Forma Basis
giving effect to the Acquisition, to increase by more than five percent (5%)),
(viii) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects (or, for any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) at and as if made as of the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date and (ix) the aggregate
consideration (including cash and non-cash consideration, any assumption of
Indebtedness, deferred purchase price and any Earn-Out Obligations) paid by the
Company or any such Subsidiary, as applicable, for any such Acquisition shall
not exceed $150,000,000.

 

“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

 
25

--------------------------------------------------------------------------------

 

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable Rate
and for any calculation of the Consolidated Leverage Ratio, the Consolidated
Senior Secured Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio
for purposes of Sections 1.03(c), 8.03(h) and 8.06(c) and the definitions of
“Liquidity,” “Permitted Acquisitions” and “Pro Forma Compliance Certificate”),
that any Disposition, Involuntary Disposition, Acquisition or Restricted Payment
shall be deemed to have occurred as of the first day of the most recent four (4)
fiscal quarter period preceding the date of such transaction for which the
Company was required to deliver financial statements pursuant to Section 7.01(a)
or (b). In connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded to the extent relating to any period occurring prior to the date of
such transaction and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items (whether positive or negative) attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Company and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information satisfactory to the Administrative Agent, (ii) any
Indebtedness incurred or assumed by the Company or any Subsidiary (including the
Person or property acquired) in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination and (iii) adjustments
may be made with respect to the EBITDA of any Person or property acquired
relating to such period based on cost savings demonstrated for the applicable
period in a quality of earnings report (or with respect to an Acquisition of a
Person or property with EBITDA of less than $1,000,000 for the most recent
twelve month period, as demonstrated by the Company), such adjustments to be
reasonably satisfactory to the Administrative Agent.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

 
26

--------------------------------------------------------------------------------

 

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Repatriated Funds” has the meaning specified in Section 8.02(h).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans and participations in L/C Obligations and Swing Line
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of certificates pursuant to Sections 5.01 or
7.12(b), the secretary or any assistant secretary of a Loan Party and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

 
27

--------------------------------------------------------------------------------

 

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount) or extending the expiry thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanctions” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC) the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

 
28

--------------------------------------------------------------------------------

 

 

“Security Agreement” means the amended and restated security and pledge
agreement dated as of the Closing Date executed in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, by each of the Company
and the Guarantors.

 

“Seller Subordinated Indebtedness” means any unsecured Indebtedness of the
Company or any Subsidiary issued subsequent to the Original Closing Date in
favor of a seller as consideration for a Permitted Acquisition which unsecured
Indebtedness by its terms is expressly subordinated in right of payment to the
prior payment of the Obligations pursuant to subordination provisions
satisfactory to the Administrative Agent and which Indebtedness (a) shall not
mature, or have any scheduled principal payments, prepayments, repurchases,
redemptions or sinking fund or like payments required, at any time on or prior
to 180 days after the Maturity Date, (b) shall not include any financial
maintenance covenants, and (c) shall have terms that are otherwise not more
restrictive in any respect to the Company and its Subsidiaries than the
provisions of this Agreement. Notwithstanding the foregoing, the Company and its
Subsidiaries may incur Seller Subordinated Indebtedness that in the aggregate
does not require scheduled principal payments exceeding $15,000,000 in any
fiscal year of the Company.

 

“Senior Notes” means those certain senior unsecured notes of the Company in an
aggregate principal amount of $500,000,000.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

 
29

--------------------------------------------------------------------------------

 

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

 
30

--------------------------------------------------------------------------------

 

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UK Independent” means UK Independent Medical Limited, a company organized in
England and Wales.

 

“UK Subsidiaries” has the meaning specified in Section 8.01(q).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

 
31

--------------------------------------------------------------------------------

 

 

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests are at the time owned by the Company directly or indirectly
through other Persons one hundred percent (100%) of whose Equity Interests are
at the time owned, directly or indirectly, by the Company.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
(subject to any restrictions on such amendments, modifications, extensions,
restatements, replacements or supplements set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)     Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

 
32

--------------------------------------------------------------------------------

 

 

(b)     Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(a).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, all calculations of operating leases hereunder
shall be in accordance with GAAP as in effect on the Closing Date.

 

(c)     Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate and for any
calculation of the Consolidated Leverage Ratio, the Consolidated Senior Secured
Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio for purposes of
Sections 8.03(h) and 8.06(c) and the definitions of “Liquidity,” “Permitted
Acquisitions” and “Pro Forma Compliance Certificate”) shall be made on a Pro
Forma Basis; provided, that, for purposes of calculating the Consolidated Fixed
Charge Coverage Ratio, such calculation shall exclude Consolidated Capital
Expenditures, Consolidated Cash Taxes, and Consolidated Fixed Charges paid or
made, as applicable, by or attributable to an acquired entity or acquired assets
(but not, for the avoidance of doubt, by or attributable to the Company or its
Subsidiaries) prior to the date of such acquisition by the Company or its
Subsidiaries.

 

1.04         Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05         Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

 
33

--------------------------------------------------------------------------------

 

 

(b)     Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent, or the L/C Issuer, as the case may be.

       

1.06         Additional Alternative Currencies.

 

(a)      The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(c)     Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

1.07         Change of Currency.

 

(a)      Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

 
34

--------------------------------------------------------------------------------

 

 

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08         Times of Day; Rates.

 

(a)     Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

 

(b)     Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Base Rate” or with respect to any
comparable or successor rate thereto.

 

1.09         Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Commitments.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving
Commitment and (iii) the aggregate Outstanding Amount of all Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein (provided that the Designated Borrowers may
not borrow Base Rate Loans).

 

 
35

--------------------------------------------------------------------------------

 

 

2.02          Borrowings, Conversions and Continuations of Loans.

 

(a)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice and each telephonic notice shall specify (i) whether
the Company is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one (1) month. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.

 

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) the Administrative Agent by the Company; provided, however,
that if, on the date the Loan Notice with respect to such Borrowing denominated
in Dollars is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to the applicable
Borrower as provided above.

 

 
36

--------------------------------------------------------------------------------

 

 

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding (i) Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and (ii) Eurocurrency Rate Loans denominated in
an Alternative Currency be prepaid, or redenominated into Dollars in the amount
of the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

(d)     The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to all Loans.

 

(f)     Increase in Aggregate Revolving Commitments. The Company may, at any
time subsequent to the Closing Date and from time to time, upon prior written
notice by the Company to the Administrative Agent, request that the Lenders
increase the Aggregate Revolving Commitments (but not the Letter of Credit
Sublimit or the Swing Line Sublimit) by a maximum aggregate amount of up to ONE
HUNDRED MILLION DOLLARS ($100,000,000) with additional Revolving Commitments
from any existing Lender with a Revolving Commitment or new Revolving
Commitments from any other Person selected by the Borrower and acceptable to the
Administrative Agent and the L/C Issuer; provided that:

 

(i)       any such increases to the Aggregate Revolving Commitments shall be in
a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof;

 

(ii)      no Default or Event of Default shall exist and be continuing at the
time of any such increase;

 

(iii)     no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

 
37

--------------------------------------------------------------------------------

 

 

(iv)    (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Revolving Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent;

 

(v)      as a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Company, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section
2.02(f), the representations and warranties contained Section 6.05(a) shall be
deemed to refer to the most recent statements furnished pursuant to Section
7.01(a), and (y) no Default or Event of Default exists; and

 

(vi)      Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving Commitments pursuant to this Section 2.02(f) and to include
thereon any Person that becomes a Lender pursuant to this Section 2.02(f).

 

The Borrowers shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Revolving Commitments arising from any nonratable increase in the
Revolving Commitments under this Section.

 

(g)           Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or any portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

2.03          Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under the
Existing Letters of Credit in a percentage equal to its Applicable Percentage of
the Revolving Loans. The Company’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.

 

 
38

--------------------------------------------------------------------------------

 

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

 

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;

 

(D)     except as otherwise agreed by the Administrative Agent and L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

 

 
39

--------------------------------------------------------------------------------

 

 

(E)     the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or

 

(F)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

 

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i)      Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

 
40

--------------------------------------------------------------------------------

 

 

(ii)      Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12)-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12)-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 
41

--------------------------------------------------------------------------------

 

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Company shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)      Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

 

 
42

--------------------------------------------------------------------------------

 

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Company shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)     Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)      Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)      At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

 
43

--------------------------------------------------------------------------------

 

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

 

(v)      honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

 
44

--------------------------------------------------------------------------------

 

 

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

(f)           Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

 
45

--------------------------------------------------------------------------------

 

 

(g)      Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)      Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(j)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

 
46

--------------------------------------------------------------------------------

 

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)     Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, (y) the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

 

(b)     Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

 

 
47

--------------------------------------------------------------------------------

 

 

(c)           Refinancing of Swing Line Loans.

 

(i)       The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The Swing Line Lender shall furnish the Company with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)      If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)     Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

 
48

--------------------------------------------------------------------------------

 

 

(d)           Repayment of Participations.

 

(i)       At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)      If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)          Autoborrow Arrangement. In order to facilitate the borrowing of
Swing Line Loans, the Company and the Swing Line Lender may mutually agree to,
and are hereby authorized to, enter into an autoborrow agreement in form and
substance satisfactory to the Swing Line Lender and the Administrative Agent
(the “Autoborrow Agreement”) providing for the automatic advance by the Swing
Line Lender of Swing Line Loans under the conditions set forth in the Autoborrow
Agreement, in an amount not to exceed the Swing Line Sublimit, which shall be in
addition to the conditions set forth herein. At any time an Autoborrow Agreement
is in effect, the requirements for Borrowings of Swing Line Loans set forth in
Section 2.04(b) shall not apply, and all Borrowings of Swing Line Loans shall be
made in accordance with the Autoborrow Agreement; provided that any automatic
advance made by the Swing Line Lender in reliance of the Autoborrow Agreement
shall be deemed a Swing Line Loan as of the time such automatic advance is made
notwithstanding any provision in the Autoborrow Agreement to the contrary. For
purposes of determining the Total Revolving Outstandings at any time during
which an Autoborrow Agreement is in effect, the Outstanding Amount of all Swing
Line Loans shall be deemed to be the sum of the Outstanding Amount of Swing Line
Loans at such time plus the maximum amount available to be borrowed under such
Autoborrow Agreement at such time. So long as an Autoborrow Agreement is in
place, the Company shall be deemed to have delivered a Request for Credit
Extension with respect to such Swing Line Loan. For purposes of any Borrowing of
Swing Line Loans pursuant to any Autoborrow Agreement, all references to Bank of
America in the Autoborrow Agreement shall be deemed to be a reference to Bank of
America, in its capacity as Swing Line Lender hereunder.

 

 
49

--------------------------------------------------------------------------------

 

 

2.05         Prepayments.

 

(a)           Voluntary Prepayments.

 

(i)       Revolving Loans. Each Borrower may, upon notice from the Company to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four (4) Business Days (or five (5), in case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (D) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date, the currency and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(ii)      Swing Line Loans. The Company may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form acceptable to the Swing
Line Lender and must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Notwithstanding the foregoing, at any
time an Autoborrow Agreement is in effect, Swing Line Loans shall be prepaid at
such times, in such amounts and with such notice (if any) as provided in such
Autoborrow Agreement.

 

(b)           Mandatory Prepayments of Loans.

 

(i)           (A)     Revolving Commitments. If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Company shall immediately prepay Revolving Loans and/or the
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

 
50

--------------------------------------------------------------------------------

 

 

(B) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to one hundred and five percent (105%) of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed one hundred percent (100%) of the Alternative
Currency Sublimit then in effect.

 

(ii)           Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied to Revolving Loans and
Swing Line Loans and (after all Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06         Termination or Reduction of Aggregate Revolving Commitments.

 

(a)     Optional Reductions. The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Company shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit or (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of all Revolving Loans denominated in an Alternative Currency
would exceed the Alternative Currency Sublimit then in effect.

 

(b)     Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit
exceed the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit, or the Alternative Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.

 

 
51

--------------------------------------------------------------------------------

 

 

(c)     Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Alternative Currency Sublimit or the Aggregate Revolving
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Revolving Commitments, the Revolving Commitment of each Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the Aggregate Revolving Commitments accrued until the effective date
of any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

      

2.07          Repayment of Loans.

 

(a)     Revolving Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b)     Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.

 

2.08         Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate (or, with respect
to any Swing Line Loan advanced pursuant to an Autoborrow Agreement, such other
rate as is separately agreed to in writing between the Borrower and the Swing
Line Lender).

 

(b)           (i)       If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)      If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace period), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

 
52

--------------------------------------------------------------------------------

 

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)     Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date; provided, that (A) no Commitment Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (B) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.

 

(b)     Fee Letter. The Company shall pay to MLPFS and the Administrative Agent
for their own respective accounts the fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.

 

(c)     Autoborrow Agreement. The Company shall pay the Swing Line Lender the
fees set forth in the Autoborrow Agreement.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)     All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

 
53

--------------------------------------------------------------------------------

 

 

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The
Company’s obligations under this paragraph shall survive the termination of the
Revolving Commitments of all of the Lenders and the repayment of all other
Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit C (a “Revolving Note”) and (ii) in the case of Swing Line
Loans, be in the form of Exhibit D (a “Swing Line Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

 
54

--------------------------------------------------------------------------------

 

 

(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

 
55

--------------------------------------------------------------------------------

 

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to such Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

 
56

--------------------------------------------------------------------------------

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Cash Collateral.

 

(a)     Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

 

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Company, and to the extent provided by any Lender, such Lender, hereby grants to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender) and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Company or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03), (y) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (z) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

 
57

--------------------------------------------------------------------------------

 

 

2.15         Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)       Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

(ii)      Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments hereunder without giving
effect to Section 2.15(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

 
58

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Loans and
participations in L/C Obligations and Swing Line Loans of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)      Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)     Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

2.16         Designated Borrowers.

 

(a)       Designated Borrowers. The Company may at any time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any additional Foreign Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Revolving
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit J (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (i) the Administrative Agent and the Lenders that are to
provide Revolving Commitments and/or Revolving Loans in favor of an Applicant
Borrower must each agree to such Applicant Borrower becoming a Designated
Borrower and (ii) the Administrative Agent and such Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information (including all documentation and other
information that the Administrative Agent or any Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act), in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
reasonably required by the Administrative Agent, and Notes signed by such new
Designated Borrowers to the extent any Lender so requires (the requirements in
clauses (i) and (ii) hereof, the “Designated Borrower Requirements”). If the
Designated Borrower Requirements are met, the Administrative Agent shall send a
notice in substantially the form of Exhibit K (a “Designated Borrower
Notice”) to the Company and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Revolving Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.

 

 
59

--------------------------------------------------------------------------------

 

 

(b)       Obligations. Except as specifically provided herein (including the
following sentence), the Obligations of the Company and each of the Designated
Borrowers shall be joint and several in nature (unless such joint and several
liability (i) could reasonably be expected to result in adverse tax consequences
to any such Designated Borrower or (ii) is not permitted by any Law applicable
to such Designated Borrower, in which either such case, the liability of such
Designated Borrower shall be several in nature) regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent, the L/C
Issuer or any Lender accounts for such Credit Extensions on its books and
records. Notwithstanding anything contained to the contrary herein or in any
Loan Document (including any Designated Borrower Request and Assumption
Agreement), (A) no Designated Borrower that is a Foreign Subsidiary shall be
obligated with respect to any Obligations of the Company or of any Domestic
Subsidiary, (B) the Obligations owed by a Designated Borrower that is a Foreign
Subsidiary shall be several and not joint with the Obligations of the Company or
of any Designated Borrower that is a Domestic Subsidiary and (C) no Designated
Borrower that is a Foreign Subsidiary shall be obligated as a Guarantor under
Article IV with respect to the Obligations of the Company or any Domestic
Subsidiary.

 

(c)       Appointment. Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or any Lender to the Company shall be
deemed delivered to each Designated Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.

 

2.17         Designated Lenders.

 

Each of the Administrative Agent, the L/C Issuer and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay any Credit Extension in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, such provisions that would be applicable with
respect to Credit Extensions actually provided by such Affiliate or branch of
such Lender shall apply to such Affiliate or branch of such Lender to the same
extent as such Lender; provided further that for the purposes only of voting in
connection with any Loan Document, any participation by any Designated Lender in
any outstanding Credit Extension shall be deemed a participation of such Lender.

 

 
60

--------------------------------------------------------------------------------

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

 
61

--------------------------------------------------------------------------------

 

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law,
or at the option of the Administrative Agent timely reimburse it for the payment
of any Other Taxes.

 

(c)     Tax Indemnifications. (i)Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Loan Parties shall also,
and do hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Company by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)     Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Loan Party, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Loan Party or the Administrative Agent, as the case may be.

 

 
62

--------------------------------------------------------------------------------

 

 

(e)     Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)      executed originals of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or

 

 
63

--------------------------------------------------------------------------------

 

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(iv)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Obligations as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require ant Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any other Person.

 

 
64

--------------------------------------------------------------------------------

 

 

(g)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

3.02         Illegality.

 

(a)     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

(b)     If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer or any Lender or Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension to any Designated Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Company, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

 
65

--------------------------------------------------------------------------------

 

 

3.03         Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank eurodollar market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or (iii)
a fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
clause (a), “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing,
conversion or continuation of Eurocurrency Rate Loans in the affected currency
or currencies (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section, the Administrative Agent
in consultation with the Company and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.

 

 
66

--------------------------------------------------------------------------------

 

 

3.04         Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

 

(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

 
67

--------------------------------------------------------------------------------

 

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company will pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

(e)     Reserves for Eurocurrency Rate Loans. The Company will pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Revolving Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
(5) decimal places) equal to the actual costs allocated to such Revolving
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least ten (10) days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable ten
(10) days from receipt of such notice.

 

3.05         Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to promptly compensate) such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 
68

--------------------------------------------------------------------------------

 

 

(b)     any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the any Borrower;

 

(c)     any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d)     any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

 

For purposes of calculating amounts payable by the Company or the applicable
Designated Borrower to the Lenders under this Section 3.05, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Base Rate used in determining the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.13.

 

3.07         Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

 
69

--------------------------------------------------------------------------------

 

 

ARTICLE IV

GUARANTY

 

4.01         The Guaranty.

 

(a)     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

(b)     The Company hereby guarantees, unconditionally, absolutely and
irrevocably, to each Lender and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Designated Borrower Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory Cash Collateralization
or otherwise) strictly in accordance with the terms thereof. The Company hereby
further agrees that if any of the Designated Borrower Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Designated
Borrower Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(c)     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
(i) the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (ii)
the Obligations of a Guarantor that are guaranteed under this Guaranty shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

4.02         Obligations Unconditional.

 

(a)     The obligations of the Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Company or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Revolving
Commitments have expired or terminated.

 

 
70

--------------------------------------------------------------------------------

 

 

(b)     The obligations of the Company under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Designated Borrower Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any law
or regulation or other circumstance whatsoever which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Company hereunder shall
be absolute and unconditional under any and all circumstances. The Company
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against any Designated Borrower for amounts paid under this Article
IV until such time as the Designated Borrower Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement) have
been paid in full and the Revolving Commitments have expired or terminated.

 

(c)     Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(i)       at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)      any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

 

(iii)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

 

(iv)     any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(v)      any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

 
71

--------------------------------------------------------------------------------

 

 

4.03         Reinstatement.

 

(a)     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

(b)     The obligations of the Company under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Designated Borrower Obligations is
rescinded or must be otherwise restored by any holder of any of the Designated
Borrower Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

4.04         Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05         Remedies.

 

(a)     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Administrative Agent may exercise its remedies
thereunder, for the benefit of the holders of the Obligations, in accordance
with the terms thereof.

 

 
72

--------------------------------------------------------------------------------

 

 

(b)     The Company agrees that, to the fullest extent permitted by law, as
between the Company, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Designated Borrower Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.02) for purposes of Section 4.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Designated Borrower Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Designated Borrower Obligations being deemed to have become automatically due
and payable), the Designated Borrower Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Company for purposes of Section 4.01. The Company acknowledges and agrees that
its obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Administrative Agent may exercise its remedies
thereunder, for the benefit of the holders of the Designated Borrower
Obligations, in accordance with the terms thereof.

     

4.06         Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations that survive the termination of this Agreement) have been paid in
full and the Revolving Commitments have terminated.

 

4.07         Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08         Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section 4.08 shall remain in full force and effect until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Commitments have
expired or terminated. Each Loan Party intends this Section 4.08 to constitute,
and this Section 4.08 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

 
73

--------------------------------------------------------------------------------

 

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01         Closing Conditions.

 

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)          Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)          No Material Adverse Change. There shall not have occurred since
December 31, 2014 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

(c)          Litigation. There shall not exist any action, suit, investigation
or proceeding pending or, to the knowledge of the Company, threatened in any
court or before an arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

 

(d)          Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.

 

(e)          Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)       copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(ii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(iii)     such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

 

(f)            Perfection and Priority of Liens. Receipt by the Administrative
Agent of the following:

 

 
74

--------------------------------------------------------------------------------

 

 

(i)       searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

 

(ii)      UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)     all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank and undated stock powers attached thereto;

 

(iv)     searches of ownership of, and Liens on, intellectual property of each
Loan Party in the appropriate governmental offices; and

 

(v)      duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties.

 

(g)          Evidence of Insurance. Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or Lender’s
loss payee (in the case of hazard insurance) on behalf of the Lenders.

 

(h)          Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Company certifying that (i)
the conditions specified in Sections 5.01(b) and (c) and Sections 5.02(a) and
(b) have been satisfied and (ii) the Company is Solvent individually and the
Company and its Subsidiaries are Solvent on a consolidated basis (in each case
after giving effect to the transactions contemplated hereby and the incurrence
of Indebtedness related thereto).

 

(i)           Fees. Receipt by the Administrative Agent, the Joint Lead
Arrangers and the Lenders of any fees required to be paid on or before the
Closing Date.

 

(j)           Attorney Costs. Unless waived by the Administrative Agent, the
Company shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

 

(k)          Other. Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as requested by the
Administrative Agent or any Lender, including, but not limited to, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership, contingent liabilities and management of the Borrower and
its Subsidiaries.

 

 
75

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

 

5.02         Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

 

(a)     The representations and warranties of the Company and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, the representations and warranties contained in Section
6.05(a) shall be deemed to refer to the most recent statements furnished
pursuant Section 7.01(a).

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)     In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

(e)     If the applicable borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Person as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

 

(f)     With respect to any Credit Extension to be made to a Designated
Borrower, there shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such rights.

 

 
76

--------------------------------------------------------------------------------

 

 

Each Request for Credit Extension submitted by a Borrower and each Borrowing of
Swing Line Loans pursuant to an Autoborrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01         Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB) ), except in each case referred
to in clause (c), to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect.

 

6.03         Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document other than (a) those
that have already been obtained and are in full force and effect and (b) filings
to perfect the Liens created by the Collateral Documents.

 

6.04         Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally or by principles of equity pertaining to the availability of
equitable remedies.

 

 
77

--------------------------------------------------------------------------------

 

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)     From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by the Loan Parties and their
Subsidiaries, taken as a whole, or any Involuntary Disposition, of any material
part of the business or property of the Loan Parties and their Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

(c)     The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of the
Company and its Subsidiaries as of the dates thereof and for the periods covered
thereby.

 

(d)     Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

6.06         Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

6.07         No Default.

 

(a)     Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

 

(b)     No Default has occurred and is continuing.

 

6.08         Ownership of Property; Liens.

 

Each of Loan Party and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

 
78

--------------------------------------------------------------------------------

 

 

6.09         Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)      Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

 

(b)     None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

 

(c)     Neither any Loan Party nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

 

(d)     Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

 

(e)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

 

(f)     There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

6.10         Insurance.

 

(a)     The properties of the Loan Parties and their Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.

 

(b)     The Company and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

 

 
79

--------------------------------------------------------------------------------

 

 

6.11         Taxes.

 

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

6.12         ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.

 

(b)     There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     No ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

 
80

--------------------------------------------------------------------------------

 

 

6.13         Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (a) jurisdiction of
formation, (b) number of shares of each class of Equity Interests outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Loan Party or any Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and, to the extent applicable, non-assessable.

 

6.14         Margin Regulations; Investment Company Act.

 

(a)     No Borrower is engaged nor will any Borrower engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of any Borrower only or of the Company and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 8.01 or Section
8.05 or subject to any restriction contained in any agreement or instrument
between any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 9.01(e) will be margin stock.

 

(b)     None of any Loan Party or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.15         Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information (other than projections, budgets, pro formas and general industry
and economic information) furnished (whether in writing or orally) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other forward-looking information, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

6.16         Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

 
81

--------------------------------------------------------------------------------

 

 

6.17         Intellectual Property; Licenses, Etc.

 

Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any of its Subsidiaries does not infringe on the rights of any Person. As of
the Closing Date, none of the IP Rights owned by any of the Loan Parties or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 6.17.

 

6.18         Solvency.

 

The Company and its Subsidiaries are Solvent on a consolidated basis.

 

6.19         Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

6.20         Business Locations.

 

Set forth on Schedule 6.20(a) is a list of all material real property located in
the United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of (a) the Company is as set
forth on the signature pages hereto, (b) each Guarantor is (i) as set forth on
the signature pages hereto or (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto, and
(c) each Designated Borrower is as set forth on the signature pages to the
agreement pursuant to which such Designated Borrower became a party hereto; or,
in each case, as may be otherwise disclosed by the Loan Parties to the
Administrative Agent in accordance with Section 8.13(c). Except as set forth on
Schedule 6.20(c), no Loan Party has during the five (5) years preceding the
Closing Date (to the best knowledge of the Loan Parties with respect to the
periods prior to the Borrower’s or any Subsidiary’s ownership of any property or
Person) (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

 

6.21         Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5)
years.

 

 
82

--------------------------------------------------------------------------------

 

 

6.22         OFAC.

 

Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (a) the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority, or (c)
located, organized or resident in a Designated Jurisdiction.

 

6.23         PATRIOT Act.

 

To the extent applicable, the Company and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the Act.

 

6.24         Anti-Corruption Laws.

 

The Company and its Subsidiaries, and their respective officers, directors and
employees, and to the Company’s knowledge, their respective agents, affiliates
and representatives, have conducted their businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and the Company and its Subsidiaries have instituted and
maintained policies and procedures appropriate for the Company and its
Subsidiaries’ business designed to promote and achieve compliance with such
laws.

 

6.25         Representations as to Designated Borrowers.

 

Each of the Company and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)     Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.

 

(b)     The Applicable Designated Borrower Documents are in proper legal form
under the Laws of the jurisdiction in which such Designated Borrower is
organized and existing for the enforcement thereof against such Designated
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents that the Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Designated
Borrower Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Designated Borrower Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.

 

 
83

--------------------------------------------------------------------------------

 

 

(c)     There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except as has been disclosed to the
Administrative Agent.

 

(d)     The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall and shall cause each
Subsidiary to:

 

7.01         Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)     upon the earlier of the date that is ninety (90) days after the end of
each fiscal year of the Company or the date such information is filed with the
SEC, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and

 

(b)     upon the earlier of the date that is forty-five (45) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Company (beginning with the fiscal quarter ended March 31, 2015) or the date
such information is filed with the SEC, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

 
84

--------------------------------------------------------------------------------

 

 

7.02         Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)     concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

 

(b)     within sixty (60) days after the end of each fiscal year of the Company,
beginning with the fiscal year ending December 31, 2015 an annual business plan
and budget of the Company and its Subsidiaries containing, among other things,
pro forma financial statements for each quarter of the next fiscal year;

 

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)     concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Company containing information regarding the amount of all Debt Issuances,
Equity Issuances and Acquisitions that occurred during the period covered by
such financial statements;

 

(e)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or written
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

 

(f)     promptly after the furnishing thereof, copies of any material statement
or other material report furnished to any holder of debt securities of any Loan
Party or any Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)     promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

 
85

--------------------------------------------------------------------------------

 

 

(h)     promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time request;

 

(i)      concurrently with the delivery of the financial statements referred to
in Sections 7.01(a), a certificate of a Responsible Officer of the Company
attaching the insurance binder or other evidence of insurance for any insurance
coverage of any Loan Party or any Subsidiary that was renewed, replaced or
modified during the period covered by such financial statements; and

 

(j)      concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Company listing all such new IP Rights of such Loan Party, including, if any,
all Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement), all issuances of registrations or letters on existing applications
for Copyrights, Patents and Trademarks and all exclusive Trademark Licenses,
Copyright Licenses and Patent Licenses (each such term as defined in the
Security Agreement).

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that the Company shall deliver electronic mail electronic
copies (i.e., soft copies) of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such copies. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Borrowers hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
MLPFS shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated as “Public Side Information.”

 

 
86

--------------------------------------------------------------------------------

 

 

7.03         Notices.

 

(a)     Promptly (and in any event, within two (2) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.

 

(b)     Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
any Loan Party or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws.

 

(c)     Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

 

(d)     Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Company or any Subsidiary,
including any determination by the Company referred to in Section 2.10(b).

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04         Payment of Tax Obligations.

 

Pay and discharge, as the same shall become due and payable all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party or such Subsidiary.

 

7.05         Preservation of Existence, Etc.

 

(a)     Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

 

(b)     Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c)     Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(d)     Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.

 

 
87

--------------------------------------------------------------------------------

 

 

7.06         Maintenance of Properties.

 

(a)     Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)     Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(c)     Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

7.07         Maintenance of Insurance.

 

(a)     Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
not Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The Administrative Agent shall be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty (30) days (or ten (10) days in the case of
non-payment of premiums) (or, in each case, such lesser amount as the
Administrative Agent may agree in its sole discretion) prior written notice
before any such policy or policies shall be altered or canceled.

 

(b)     Without limiting the foregoing, with respect to all owned or ground
leased real property constituting Collateral, (i) deliver to the Administrative
Agent evidence as to whether such real property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”), (ii) maintain, if available, fully paid flood
hazard insurance on each Flood Hazard Property, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent, (iii) as to each Flood Hazard
Property, furnish to the Administrative Agent the applicable Loan Party’s
written acknowledgment of receipt of written notification from the
Administrative Agent (A) as to the fact that such real property is a Flood
Hazard Property and (B) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program, (iv) furnish to the Administrative Agent copies of insurance policies
or certificates of insurance of the Company and its Subsidiaries with respect to
each Flood Hazard Property evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Lenders, and evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (v) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
Collateral into or out of a special flood hazard area.

 

7.08         Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

 
88

--------------------------------------------------------------------------------

 

 

7.09         Books and Records.

 

(a)     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

(b)      Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

7.10         Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice. Furthermore, the Loan Parties hereby agree that promptly after
the request of any Lender, the Administrative Agent may conduct a field
examination of the accounts receivables of the Company and its Subsidiaries at
the expense of the Company; provided, that the Company shall not be required to
pay for more than one field examination in any one fiscal year period.

 

7.11         Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance Investments permitted under Section 8.02 (including
Permitted Acquisitions), (c) to finance working capital and Restricted Payments
and capital expenditures permitted hereunder, and (d) for other general
corporate purposes, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

 

7.12         Additional Subsidiaries.

 

(a)     Within thirty (30) days after the acquisition or formation of any
Subsidiary (or such later date as the Administrative Agent may agree in its sole
discretion):

 

(i)     notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Company or any Subsidiary and (D)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

(ii)     if such Subsidiary is a Domestic Subsidiary, cause such Person to (A)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (B) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(e) and (f) and, if requested
by the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A)), all in form,
content and scope satisfactory to the Administrative Agent.

 

 
89

--------------------------------------------------------------------------------

 

  

(b)     Upon the guarantee by any Subsidiary of the Senior Notes or any other
Indebtedness incurred under Section 8.03(h), concurrently with the provision of
such guarantee, to the extent such Subsidiary is not a Guarantor hereunder,
cause such Subsidiary to (i) become a Guarantor by executing and delivering to
the Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(e) and (f) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope satisfactory to the
Administrative Agent.

 

7.13         ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state law, except to the extent that
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (b) cause each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412, Section 430 or Section 431 of the Internal Revenue Code.

 

7.14         Pledged Assets.

 

(a)     Equity Interests. Cause (a) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary and (b) sixty-five
percent (65%) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary directly owned by the Company, any Guarantor or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance satisfactory to the Administrative Agent.

 

(b)     Other Property. (i) Cause all of its owned and leased real and personal
property other than Excluded Property to be subject at all times to first
priority, perfected and, in the case of real property (whether leased or owned),
title insured Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall request, subject in any case to
Permitted Liens and (ii) deliver such other documentation as the Administrative
Agent may request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, real estate title insurance
policies, surveys, environmental reports, landlord’s waivers, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(e), all in form, content and scope satisfactory to the
Administrative Agent.

 

 
90

--------------------------------------------------------------------------------

 

 

7.15         Anti-Corruption Laws.

 

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and maintain
policies and procedures appropriate for the Company and its Subsidiaries’
business designed to promote and achieve compliance with such laws.

 

7.16         Approvals and Authorizations.

 

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Designated Borrower is organized and existing, and
all approvals and consents of each other Person in such jurisdiction, in each
case that are required to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents.

 

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01         Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

 

(c)     Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

 
91

--------------------------------------------------------------------------------

 

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(i)      Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) of the property
being acquired on the date of acquisition and (iii) such Liens attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof;

 

(j)      leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any of its Subsidiaries;

 

(k)     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(l)      Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(m)    normal and customary rights of setoff, revocation, refund or chargeback
upon deposits of cash in favor of banks or other depository institutions;

 

(n)     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, or in favor of a bank or
other depositary institution arising as a matter of law or contract encumbering
deposits as security for obligations in respect of such deposit arrangements;

 

(o)     Liens of sellers of goods to the Company and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(p)     Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);

 

(q)     Liens on accounts receivable of UK Independent and other Subsidiaries of
the Company organized under the laws of the United Kingdom (“UK Subsidiaries”)
and/or contracts which will give rise to accounts receivable of UK Independent
and/or any UK Subsidiary to secure the receivables facilities of UK Independent
and/or the UK Subsidiaries permitted by Section 8.03(f);

 

 
92

--------------------------------------------------------------------------------

 

 

(r)     Liens existing on property at the time of its acquisition or existing on
the property of any Person acquired by the Company or any Subsidiary after the
date hereof at the time of acquisition of such Person (other than Liens on the
Equity Interests of any Person that becomes a Subsidiary); provided, that, (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary, (ii) such Lien does not encumber any property other than
the property encumbered at the time of such acquisition or such Person becoming
a Subsidiary, and the proceeds and products thereof, (iii) such Liens do not
extend to the property of any Person other than the Person acquiring such assets
or the Person acquired or formed to make such acquisition and (iv) the
Indebtedness secured thereby is permitted under Section 8.03(i);

 

(s)     Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto; and

 

(t)     other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $500,000 at any one time outstanding.

 

8.02         Investments.

 

Make any Investments, except:

 

(a)     Investments held by the Company or such Subsidiary in the form of cash
or Cash Equivalents;

 

(b)     Investments existing as of the Closing Date and set forth in Schedule
8.02;

 

(c)     Investments in the Company or any Person that is a Guarantor prior to
giving effect to such Investment;

 

(d)     Investments by any Subsidiary of the Company that is not a Guarantor in
any other Subsidiary of the Company that is not a Guarantor;

 

(e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(f)     Guarantees permitted by Section 8.03;

 

(g)     Permitted Acquisitions;

 

(h)     Investments by the Company and the Guarantors in Foreign Subsidiaries in
an aggregate amount not to exceed the aggregate amount of cash previously
transferred or otherwise repatriated from such Foreign Subsidiaries back to the
Company and the Guarantors (the “Repatriated Funds”); provided that, for
purposes of calculating the amount of Investments permitted by this Section
8.02(h), any repayment of the ExamWorks Europe Loan shall only constitute
Repatriated Funds to the extent such repayments are made after the principal
amount of such ExamWorks Europe Loan is reduced below $60,000,000; and

 

 
93

--------------------------------------------------------------------------------

 

 

(i)      Investment in the form of a loan by ExamWorks Europe to ExamWorks UK
Limited (the “ExamWorks Europe Loan”) in an aggregate amount not to exceed £45
million;

 

(j)      Investments arising from Swap Contracts incurred under Section 8.03(d);
and

 

(k)     other Investments not to exceed $500,000 in the aggregate.

 

8.03         Indebtedness.

    

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness of the Company and its Subsidiaries existing on the Closing
Date and set forth in Schedule 8.03;

 

(c)     intercompany Indebtedness permitted under Section 8.02;

 

(d)     obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)     purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $2,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(f)     Indebtedness of UK Independent and other UK Subsidiaries in an aggregate
principal amount not to exceed £35 million pursuant to receivables facilities
(and Guarantees of such Indebtedness by certain other UK Subsidiaries);

 

(g)     (x) the Seller Subordinated Indebtedness and (y) the Other Subordinated
Indebtedness;

 

 
94

--------------------------------------------------------------------------------

 

 

(h)     (i) unsecured Indebtedness of the Company under the Senior Notes
outstanding on the Closing Date (and unsecured Guarantees of such Indebtedness
by the Guarantors), provided that the maturity date of the Senior Notes is not
earlier than the Maturity Date, and (ii) additional unsecured Indebtedness of
the Company incurred after the Closing Date (and unsecured Guarantees of such
Indebtedness by the Guarantors), provided that (A) both before and after giving
effect to the incurrence of such Indebtedness and the application of the
proceeds thereof, the Consolidated Leverage Ratio shall not be more than
4.5:1.0, the Consolidated Senior Secured Leverage Ratio shall not be more than
3.25:1.0 and the Loan Parties would be in compliance with the other financial
covenants set forth in Section 8.11, in each case on a Pro Forma Basis as of the
most recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b) (and the Administrative
Agent shall have received a Pro Forma Compliance Certificate demonstrating such
compliance), (B) no Default shall exist at the time of, or would result from,
the incurrence of such Indebtedness, (C) the maturity date of such Indebtedness
shall be at least 181 days after the latest maturity of any Loans hereunder, (D)
such Indebtedness is not subject to any amortization payments or any mandatory
prepayments or sinking fund payments (other than in connection with a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) in each case prior to the date that is 181 days after the
latest maturity of any Loans hereunder and (E) unless approved by the
Administrative Agent in its sole discretion, such Indebtedness is on terms and
conditions that are not materially more restrictive than the terms and
conditions of this Agreement and the other Loan Documents; provided, further
that any such Indebtedness may be refinanced, renewed or extended so long as (x)
the amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing or extension and by an amount
equal to any existing commitments unutilized thereunder and (y) such
Indebtedness continues to satisfy the requirements of clauses (C), (D) and (E)
in this clause (ii) and the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, renewal or extension are no
less favorable in any material respect to the Loan Parties and their
Subsidiaries or the Lenders than the terms of the Indebtedness being refinanced,
renewed or extended (it being acknowledged that the interest rate thereon may be
increased to a market rate);

 

(i)      Indebtedness of any Subsidiary, or in respect of assets, in each case,
acquired after the Closing Date in a Permitted Acquisition to the extent
existing at the time of such Permitted Acquisition; provided, that (i) such
Indebtedness shall not have been incurred in contemplation of such Permitted
Acquisition and (ii) the aggregate amount of such Indebtedness shall not exceed
$2,500,000 at any one time outstanding;

 

(j)      Indebtedness arising from the financing of insurance premiums; and

 

(k)     other Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding.

 

8.04         Fundamental Changes.

       

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Company may merge or consolidate with any of its Subsidiaries provided that the
Company shall be the continuing or surviving corporation, (b) any Guarantor
other than the Company may merge or consolidate with any other Guarantor other
than the Company, (c) any Foreign Subsidiary may be merged or consolidated with
or into any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation and (d) any Foreign Subsidiary other than a Designated
Borrower may be merged or consolidated with or into any other Foreign Subsidiary
other than a Designated Borrower.

 

 
95

--------------------------------------------------------------------------------

 

  

8.05         Dispositions.

       

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (c) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, (d)
after giving effect to such Disposition, Liquidity shall be at least
$25,000,000, and (e) after giving effect to such Disposition, (i) if the
property disposed of constitutes all or substantially all of a division, line of
business or other business unit of the Company or any of its Subsidiaries, the
Consolidated EBITDA attributable to all such divisions, lines of business or
other business units sold or otherwise disposed of by the Company and its
Subsidiaries in all such transactions (x) occurring during any fiscal year shall
not exceed 5% of Consolidated EBITDA for the period of the four (4) fiscal
quarters most recently ended for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b), and (y) occurring
during the term of this Agreement shall not exceed $15,000,000, and (ii) if the
property disposed of constitutes any other assets (other than all or
substantially all of a division, line of business or other business unit of the
Company or any of its Subsidiaries), the aggregate net book value of all of such
assets sold or otherwise disposed of by the Company and its Subsidiaries in all
such transactions occurring during any fiscal year shall not exceed $2,000,000.

 

8.06         Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)     each Subsidiary may make Restricted Payments (i) to the Company or any
Guarantor or (ii) to any Foreign Subsidiary (if such Subsidiary making such
Restricted Payment is a Foreign Subsidiary);

 

(b)     the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;
and

 

(c)     the Company may make Restricted Payments; provided that (i) the
aggregate amount of such Restricted Payments made pursuant to this Section
8.06(c) during the term of the Credit Agreement shall not exceed $75,000,000,
(ii) no Default shall have occurred and be continuing or would result from any
such Restricted Payment, and (iii) after giving effect to any such Restricted
Payment (and any incurrence of Indebtedness in connection therewith) on a Pro
Forma Basis, (A) Liquidity shall be at least $25,000,000 and (B) the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 as of the most recent fiscal quarter for which the Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b) (and the
Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating such Pro Forma Compliance).

 

8.07         Change in Nature of Business.

      

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business related or incidental thereto.

 

 
96

--------------------------------------------------------------------------------

 

 

8.08         Transactions with Affiliates and Insiders.

      

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to the Company or any Guarantor, (b) transfers of cash and assets to the
Company or any Guarantor, (c) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (d)
normal and reasonable compensation and reimbursement of expenses of officers and
directors in the ordinary course of business and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

8.09         Burdensome Agreements.

 

(a)     Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for (1)
this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (4) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale.

 

(b)     Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
property in favor of the Administrative Agent (for the benefit of the holders of
the Obligations) for the purpose of securing the Obligations, whether now owned
or hereafter acquired, or requiring the grant of any security for any obligation
if such property is given as security for the Obligations, except (i) any
document or instrument governing Indebtedness incurred pursuant to Section
8.03(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (ii) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, and (iii) pursuant
to customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.05, pending the consummation
of such sale.

 

8.10         Use of Proceeds.

      

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

 
97

--------------------------------------------------------------------------------

 

   

8.11         Financial Covenants.

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Company (commencing with the fiscal
quarter ended March 31, 2015) to be greater than 4.75:1.0.

 

(b)     Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the Company
(commencing with the fiscal quarter ended March 31, 2015) to be greater than
3.5:1.0.

 

(c)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company
(commencing with the fiscal quarter ended March 31, 2015) to be less than 2.0 to
1.0.

 

8.12         Prepayment of Other Indebtedness, Etc.

 

(a)     Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of the Senior Notes, any Seller Subordinated Indebtedness,
any Other Subordinated Indebtedness or any other Indebtedness incurred pursuant
to Section 8.03(h).

 

(b)     Make any payment of principal, interest, or other amounts on any Seller
Subordinated Indebtedness or Other Subordinated Indebtedness in violation of the
subordination provisions relating thereto; provided, that, any intercompany
Indebtedness may be converted into common equity.

 

(c)     Amend, modify or change (or permit the amendment, modification or change
of) any of the terms or provisions of any of the Seller Subordinated
Indebtedness or any of the Other Subordinated Indebtedness in a manner adverse
to the Lenders.

 

8.13         Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity, Etc.

 

(a)     Amend, modify or change its Organization Documents in a manner adverse
to the Lenders.

 

(b)     Change its fiscal year.

 

(c)     Change its name, state of formation or form of organization unless the
Company provides written notice to the Administrative Agent within thirty days
of such change.

 

8.14         Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than any Loan Party or any Wholly Owned Subsidiary of
the Company) to own any Equity Interests of any Subsidiary of any Loan Party,
except to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, (b) permit any Loan Party or any Subsidiary of any Loan
Party to issue or have outstanding any shares of preferred Equity Interests or
(c) create, incur, assume or suffer to exist any Lien on any Equity Interests of
any Subsidiary of any Loan Party, except for Permitted Liens.

 

 
98

--------------------------------------------------------------------------------

 

 

8.15         Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

      

8.16         Sanctions.

 

Directly or indirectly, use the proceeds or any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of any Sanctions, or in any other
manner that will or could reasonably be expected to result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Joint Lead Arranger, Administrative Agent, L/C
Issuer, Swing Line Lender or otherwise) of Sanctions.

 

8.17         Anti-Corruption Laws.

 

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would or could reasonably be expected to breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01         Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)     Non-Payment. The Company or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 7.03(a), 7.05(a), 7.10,
7.11, 7.12 or 7.15 or Article VIII, or (ii) Section 7.01 or 7.02(a), if such
failure continues for fourteen (14) consecutive days; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 
99

--------------------------------------------------------------------------------

 

 

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)     Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

 
100

--------------------------------------------------------------------------------

 

 

(i)      ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)      Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than contingent indemnification obligations that survive the termination of this
Agreement), ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control; or

 

(l)      Subordination Provisions. The subordination provisions in any of the
documents governing or evidencing any Seller Subordinated Indebtedness or Other
Subordinated Indebtedness shall, in whole or in any material part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Seller Subordinated Indebtedness or Other
Subordinated Indebtedness; or the Company or any other Loan Party shall disavow
or contest in any manner the effectiveness, validity or enforceability of any
such subordination provisions or that such subordination provisions exist for
the benefit of the Administrative Agent and the holders of the Obligations.

 

9.02         Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)     require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

 
101

--------------------------------------------------------------------------------

 

 

9.03         Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d), (c)
payments of amounts due under any Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender and (d) Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

 
102

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements between any Loan Party and any Lender, or any Affiliate of a Lender,
and under Swap Contracts between any Loan Party and any Lender, or any Affiliate
of a Lender, shall be excluded from the application described above if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender, as the case may
be. Each Person not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article X for itself and its Affiliates as if a “Lender” party
hereto.

 

 

ARTICLE X

ADMINISTRATIVE AGENT

  

10.01        Appointment and Authority.

 

(a)     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(a)     (b)     The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), and potential party to a Swap
Contract or Treasury Management Agreement) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are incidental
thereto. In this connection, the Administrative Agent, as “collateral agent” and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02       Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

 
103

--------------------------------------------------------------------------------

 

  

10.03       Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

 
104

--------------------------------------------------------------------------------

 

 

10.04       Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05       Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06       Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (so long as no Default or Event of Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time (if any) as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the date of resignation), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

 
105

--------------------------------------------------------------------------------

 

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07       Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08       No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

 
106

--------------------------------------------------------------------------------

 

 

10.09       Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10       Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential party to a Swap
Contract or Treasury Management Agreement) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 

(a)     to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations under the
Loan Documents (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is transferred or
to be transferred as part of or in connection with any sale, conveyance or other
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;

 

 
107

--------------------------------------------------------------------------------

 

 

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

 

(c)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11       Treasury Management Agreements and Swap Contracts.

 

No Lender or Affiliate of a Lender party to a Treasury Management Agreement or
Swap Contract with any Loan Party that obtains the benefit of Section 9.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Treasury Management
Agreements between any Loan Party and any Lender or any Affiliate of a Lender,
or under Swap Contracts between any Loan Party and any Lender or any Affiliate
of a Lender, except in each case to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender, as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements
between any Loan Party and any Lender or any Affiliate of a Lender, or under
Swap Contracts between any Loan Party and any Lender or any Affiliate of a
Lender, in the case of the Maturity Date or any termination of the Aggregate
Revolving Commitments.

 

 

ARTICLE XI

MISCELLANEOUS

 

11.01       Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

 
108

--------------------------------------------------------------------------------

 

 

(a)          no such amendment, waiver or consent shall:

 

(i)       extend or increase the Revolving Commitment of a Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender whose Revolving Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Revolving Commitments is not considered an extension or increase in Revolving
Commitments of any Lender);

 

(ii)      postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Revolving Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Revolving Commitments are to be reduced;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest or Letter of Credit Fees at the Default Rate;

 

(iv)     change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)      change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender;

 

(vi)     release all or substantially all of the Collateral without the written
consent of each Lender;

 

(vii)    release the Company or any Designated Borrower (except in connection
with the termination of a Designated Borrower’s status as such under Section
2.16) or, except in connection with a merger or consolidation permitted under
Section 8.04 or a Disposition permitted under Section 8.05, all or substantially
all of the Guarantors without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);
or

 

(viii)     amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

 
109

--------------------------------------------------------------------------------

 

 

(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter and any Autoborrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender, (iii) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersede the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

Notwithstanding any provision herein to the contrary, (w) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities in any required vote or
action required to be approved by the Required Lenders or by any other number or
percentage of the Lenders hereunder, (x) in order to implement any additional
Revolving Commitments in accordance with Section 2.02(f), this Agreement may be
amended for such purpose (but solely to the extent necessary to implement such
additional Revolving Commitments in accordance with Section 2.02(f)) by the
Borrowers, the other Loan Parties, the Administrative Agent and the relevant
Lenders providing such additional Revolving Commitments, (y) if following the
Closing Date, the Administrative Agent and the Company shall have jointly
identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof, and (z) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Revolving Commitment or outstanding Loans so
long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.

 

 
110

--------------------------------------------------------------------------------

 

 

11.02       Notices and Other Communications; Facsimile Copies.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)      if to the Company or any other Loan Party, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or email
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

 
111

--------------------------------------------------------------------------------

 

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
other Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials or any other Information through the Internet or any
telecommunications, electronic or other information transmission systems, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address, or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, notices of prepayments and Swing Line
Loan Notices) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03       No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

 
112

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04       Expenses; Indemnity; and Damage Waiver.

 

(a)     Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer (limited to the fees, charges
and disbursements of one lead counsel to the Administrative Agent and the
Lenders taken as a whole, one additional local counsel (including foreign
counsel) in each relevant jurisdiction deemed reasonably necessary by the
Administrative Agent, one regulatory counsel deemed reasonably necessary by the
Administrative Agent and, in the event of any actual or potential conflict of
interest, one additional firm of counsel (and local counsel) in each relevant
jurisdiction to each group of affected Lenders or the Administrative Agent
similarly situated), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

 
113

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from a dispute
solely among Indemnitees (other than any dispute involving an Indemnitee acting
in its capacity or fulfilling its role as Administrative Agent (or any sub-agent
thereof) or Joint Lead Arranger or similar role) that do not arise out of or in
connection with any act or omission of any Loan Party or any of its Affiliates
or Related Parties; and provided, further, that the Loan Parties’ reimbursement
and indemnification obligations with respect to the fees, charges and
disbursements of counsel for the Indemnitees in connection with indemnification
claims arising out of the same facts or circumstances shall be limited to the
fees, charges and disbursements of (i) one lead counsel to the Indemnitees taken
as a whole, (ii) one additional local counsel (including foreign counsel) in
each relevant jurisdiction to the Indemnitees take as a whole and (iii) in the
case of an actual or potential conflict of interest, one additional firm of
counsel (and local counsel) in each relevant jurisdiction for each group of
affected Indemnitees similarly situated.

 

(c)     Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

 
114

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. Without in any way limiting the indemnification
obligations of the Loan Parties set forth above in this Section 11.04, to the
fullest extent permitted by applicable law, none of the Administrative Agent,
the L/C Issuer and the Lenders shall assert, and each of them hereby waives, any
claim against any Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (except that the Loan Parties shall be required to
indemnify any Indemnitee, on the terms set forth above in this Section 11.04,
for any such special, indirect, consequential or punitive damages paid by such
Indemnitee to third parties). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for damages resulting from the gross negligence or willful
misconduct of such Indemnitee or from a material breach of such Indemnitee’s
obligations under the Loan Documents as determined by a final judgment of a
court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05       Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

 
115

--------------------------------------------------------------------------------

 

 

11.06       Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)           Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

 

(ii)           Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)     the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

 
116

--------------------------------------------------------------------------------

 

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(C)     the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)     the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

(iii)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iv)          No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

 

(v)           Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 
117

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

 
118

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of the Section 11.01(a) that affects such Participant. The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Revolving Commitments, and rights and obligations with respect thereto assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans.

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

 
119

--------------------------------------------------------------------------------

 

 

11.07       Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) on a confidential basis to (A) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuer and/or the Swing Line Lender to deliver
Borrower Materials or notices to the Lenders or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lender industry and service providers to the
Administrative Agent, MLPFS and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Revolving
Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

 
120

--------------------------------------------------------------------------------

 

  

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08       Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency, but excluding payroll, withholding tax and other fiduciary
accounts, in each case to the extent that checks have been issued to third
parties) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09       Interest Rate Limitation.

      

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

 
121

--------------------------------------------------------------------------------

 

 

11.10       Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “tif” or “pdf”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11       Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13       Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), or (iv) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

 
122

--------------------------------------------------------------------------------

 

 

(a)     the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)     such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

(e)     in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Revolving Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 
123

--------------------------------------------------------------------------------

 

  

(b)     SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15       Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 
124

--------------------------------------------------------------------------------

 

 

11.16       Electronic Execution of Assignments and Certain Other Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 

11.17       USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.18       No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers and the Lenders are arm’s-length commercial transactions
between each Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (ii) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, the Joint Lead Arrangers and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not and
will not be acting as an advisor, agent or fiduciary, for any Borrower or any of
its Affiliates or any other Person and (ii) neither the Administrative Agent nor
the Joint Lead Arrangers nor the Lenders has any obligation to any Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent nor the Joint Lead
Arrangers nor the Lenders has any obligation to disclose any of such interests
to any Borrower or its Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases, any claims that it may have against the
Administrative Agent or any of the Joint Lead Arrangers or any of the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

 
125

--------------------------------------------------------------------------------

 

 

11.19       Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

11.20       Appointment of Company.

 

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith (including to act as
such Loan Party’s agent for service of process) and agrees that (a) the Company
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Company deems appropriate in its sole discretion and each
such Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice of communication
delivered by the Administrative Agent, the L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the L/C Issuer, the Swing Line Lender or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Company on behalf of each of the Loan Parties.

 

11.21       Amendment and Restatement.

 

(a)     The parties hereto agree that, at such time as this Agreement shall have
become effective pursuant to the terms of Section 5.01, (i) the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement and the Revolving Commitments, Loans and other Obligations under
the Existing Credit Agreement and as defined therein automatically shall be
amended and restated in their entireties by the Revolving Commitments, Loans and
Obligations hereunder, and (ii) each Mortgage executed prior to the Closing Date
as security for the Existing Credit Agreement and the Obligations described
therein (in each case, as any such Mortgage may be amended, if at all, in
connection with this Agreement) and the Liens created thereunder shall remain in
full force and effect as security for this Agreement, the other Loan Documents
and the Obligations described herein and therein and are hereby reaffirmed (as
so amended, if at all), and all references to the Existing Credit Agreement in
each such Mortgage (if not being amended in connection with this Agreement)
shall be deemed to refer without further amendment to this Agreement. This
Agreement is not a novation of the Existing Credit Agreement or the credit
facilities, commitments, indebtedness and other obligations under the Existing
Credit Agreement. It is the intent of the parties to amend and restate the
Existing Credit Agreement and the credit facilities provided thereunder, without
novation or interruption.

 

 
126

--------------------------------------------------------------------------------

 

 

(b)     At such time as this Agreement shall have become effective pursuant to
the terms of Section 5.01, (i) the risk participations of the Lenders hereunder
in each outstanding Letter of Credit (including the Existing Letters of Credit)
and each outstanding Swing Line Loan shall be automatically reallocated such
that the risk participation of each Lender in each outstanding Letter of Credit
and Swing Line Loan equals such Lender’s Applicable Percentage of each such
Letter of Credit and Swing Line Loan, and (ii) each Lender that is providing a
new or increased Revolving Commitment in connection with this Agreement shall
make Revolving Loans the proceeds of which shall be applied by the
Administrative Agent to prepay outstanding Revolving Loans of the other Lenders
in an amount necessary such that after giving effect to such Borrowing and
prepayment each Lender will hold its Applicable Percentage of the Outstanding
Amount of all Revolving Loans. Each loan outstanding as a Eurocurrency Rate Loan
under the Existing Credit Agreement immediately prior to giving effect to this
Agreement shall maintain the same Interest Period applicable to such
Eurocurrency Rate Loan immediately prior to giving effect to this Agreement and
shall be subject to conversion and/or continuation upon expiration of such
Interest Period in accordance with the terms of this Agreement. Revolving Loans
made by Lenders providing new or increased Revolving Commitments pursuant to
clause (ii) above to prepay existing Loans shall have Interest Periods that
expire concurrently with the expiration of the Interest Periods that were
applicable to the existing Loans so prepaid at the time of prepayment, and shall
be subject to conversion and/or continuation upon expiration of such Interest
Periods in accordance with the terms of this Agreement.

 

(c)     From and after the Closing Date, by execution of this Agreement, each
Person identified as a “Lender” on a signature page hereto that is not already a
Lender under the Existing Credit Agreement hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Person will be deemed to
be a party to this Agreement and a “Lender” for all purposes of this Agreement
and shall have all of the obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 
127

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

EXAMWORKS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 

        GUARANTORS: 

EXAMWORKS, INC.

MARQUIS MEDICAL ADMINISTRATORS, INC.

SOUTHWEST MEDICAL EXAMINATION SERVICES, INC.

PACIFIC BILLING SERVICES, INC.

DIAGNOSTIC IMAGING INSTITUTE, INC.

NETWORK MEDICAL REVIEW COMPANY, LTD.

MES GROUP, INC.

MEDICAL EVALUATION SPECIALISTS, INC.

LONE STAR CONSULTING SERVICES, INC.

MES MANAGEMENT SERVICES, INC.

MLS GROUP OF COMPANIES, INC.

VERITY ADMINISTRATORS, INC.

EXAMWORKS CLINICAL SOLUTIONS HOLDINGS, INC.

            By: /s/ J. Miguel Fernandez de Castro     Name: J. Miguel Fernandez
de Castro     Title: Chief Financial Officer, Senior Executive Vice President
and Treasurer            

IME SOFTWARE SOLUTIONS, LLC

EXAMWORKS REVIEW SERVICES, LLC

EXAMWORKS EVALUATIONS OF NEW YORK, LLC

MEDICOLEGAL SERVICES, LLC

IME RESOURCES, LLC

CREDENTIALMED, LLC

NEXWORKS, LLC

RELIABLE RS, LLC

            By: ExamWorks, Inc.     Its: Sole Member             By: /s/ J.
Miguel Fernandez de Castro     Name: J. Miguel Fernandez de Castro     Title:
Chief Financial Officer, Senior Executive Vice President and Treasurer  

 

 
 

--------------------------------------------------------------------------------

 

 

 

DDA MANAGEMENT SERVICES, LLC

 

 

 

 

 

  By: Lone Star Consulting Services, Inc.  

 

Its:

Sole Member

 

               

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

  Title: Chief Financial Officer, Senior Executive Vice President and Treasurer
                    CALMED EVALUATION SERVICES, LLC             By: MES Group,
Inc.     Its: Sole Member                     By: /s/ J. Miguel Fernandez de
Castro     Name: J. Miguel Fernandez de Castro     Title: Chief Financial
Officer, Senior Executive Vice President and Treasurer                    
EXAMWORKS CLINICAL SOLUTIONS, LLC             By: ExamWorks Clinical Solutions
Holdings, Inc.     Its: Sole Member          

 

 

 

 

  By: /s/ J. Miguel Fernandez de Castro     Name: J. Miguel Fernandez de Castro
    Title: Chief Financial Officer, Senior Executive Vice President and
Treasurer                     GOULD & LAMB TRUST COMPANY, LLC             By:
ExamWorks Clinical Solutions, LLC     Its: Sole Member             By: ExamWorks
Clinical Solutions Holdings, Inc.     Its: Sole Member                     By:
/s/ J. Miguel Fernandez de Castro     Name: J. Miguel Fernandez de Castro    
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer  

  

 
 

--------------------------------------------------------------------------------

 

 

 

NATIONAL INSTITUTE FOR MEDICARE AND MEDICAID EDUCATION, LLC

 

 

 

 

 

  By: ExamWorks Clinical Solutions, LLC     Its: Sole Member             By:
ExamWorks Clinical Solutions Holdings, Inc.  

 

Its:

Sole Member

 

               

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 

                  LANDMARK EXAMS, LLC             By: Medicolegal Services, LLC
    Its: Sole Member             By: ExamWorks, Inc.     Its: Sole Member      
              By: /s/ J. Miguel Fernandez de Castro     Name: J. Miguel
Fernandez de Castro     Title: Chief Financial Officer, Senior Executive Vice
President and Treasurer  

  

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

bank of america, n.a.,

 

  as Administrative Agent  

 

 

 

 

 

By:

/s/ Joan Mok

 

 

Name:

Joan Mok

 

 

Title:

Vice President

 

 



LENDERS:

bank of america, n.a.,

 

  as a Lender, Swing Line Lender and L/C Issuer  

 

 

 

 

 

By:

/s/ E. Mark Hardison

 

 

Name:

E. Mark Hardison

 

 

Title:

Senior Vice President

 



               



 

SUNTRUST BANK,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Jared Cohen

 

 

Name:

Jared Cohen

 

 

Title:

Vice President

 



               





 

FIFTH THIRD BANK,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Philip Renwick

 

 

Name:

Philip Renwick

 

 

Title:

Vice President

 



                



 

GOLDMAN SACHS BANK USA,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 



                



  WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Wells Fargo Bank, N.A.

 

 

Title:

Kent Davis

Managing Director

 



               



 

BARCLAYS BANK PLC,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Christopher Lee

 

 

Name:

Christopher Lee

 

 

Title:

Vice President

 



                 

 
 

--------------------------------------------------------------------------------

 

 



  DEUTSCHE BANK AG NEW YORK BRANCH,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

          By: /s/ Kirk L. Tashjian     Name: Kirk L. Tashjian     Title:
Director             COMMUNITY & SOUTHERN BANK,     as a Lender             By:
/s/ Brian R. McLean     Name: Brian R. McLean     Title: SVP, Director Corporate
Banking  

                

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF LOAN NOTICE

 

Date: __________, 201__

  

To: Bank of America, N.A., as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of April 16, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among ExamWorks Group, Inc., a Delaware corporation (the “Company”), the
Guarantors from time to time party thereto, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

☐ A Borrowing of Revolving Loans

 

☐ A conversion or continuation of Revolving Loans

 

1.

On _______________, 201__ (which is a Business Day).

 

 

2.

Amount and currency of Borrowing __________.

 

 

3.

Comprised of ______________ (Type of Loan requested).

 

 

4.

For Eurocurrency Rate Loans: with an Interest Period of __________ months.

 

 

[5.

On behalf of ____________________________ [insert name of applicable Designated
Borrower]]

 

The undersigned Company hereby represents and warrants that (a) after giving
effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (b) each of the
conditions specified in Sections 5.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing, conversion or
continuation.

 

 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

FORM OF SWING LINE LOAN NOTICE

 

Date: __________, 201__

 

To: Bank of America, N.A., as Swing Line Lender     Cc: Bank of America, N.A.,
as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of April 16, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among ExamWorks Group, Inc., a Delaware corporation (the “Company”), the
Guarantors from time to time party thereto, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests a Swing Line Loan:

 



1.

On _______________, 201__ (a Business Day).

 

 

2.

In the amount of $__________.



 

The undersigned Company hereby represents and warrants that (a) after giving
effect to such Borrowing of Swing Line Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (b) each of
the conditions specified in Sections 5.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing of Swing Line Loans.

 

 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement dated as of
April 16, 2015 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among ExamWorks Group, Inc., a Delaware
corporation, the Guarantors from time to time party thereto, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except with respect to principal of and interest on Revolving
Loans denominated in an Alternative Currency, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the applicable Administrative
Agent’s Office. All payments with respect to principal and interest on Revolving
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the Lender, at the applicable Administrative Agent’s
Office in such Alternative Currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest as set forth in the Credit
Agreement and such interest shall be payable as set forth in the Credit
Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender and the
Administrative Agent in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount,
currency and maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

   



   

[and/or

 

[APPLICABLE DESIGNATED BORROWER NAME],

a [Jurisdiction and Type of Organization]

     



    By:

 

    Name:

 

    Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement dated as of April 16, 2015 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest
as set forth in the Credit Agreement and such interest shall be payable as set
forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender and the Administrative Agent in the ordinary course of business. The
Swing Line Lender may also attach schedules to this Swing Line Note and endorse
thereon the date, amount and maturity of its Swing Line Loans and payments with
respect thereto.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 



 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 201__

  

To: Bank of America, N.A., as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of April 16, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among ExamWorks Group, Inc., a Delaware corporation (the “Company”), the
Guarantors from time to time party thereto, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Company, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Company, and that:

 

[Use following paragraph 1 for the fiscal year-end financial statements:]

 

[1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.          Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Company ended as of the above date. Such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.]

 

2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a detailed review of
the transactions and condition (financial or otherwise) of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.           A review of the activities of the Company and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all of their Obligations under the Loan
Documents, and

 

[select one:]

 

 
 

--------------------------------------------------------------------------------

 

 

[to the best knowledge of the undersigned during such fiscal period, the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.          The representations and warranties of the Loan Parties contained in
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in Section 6.05(a) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Section
7.01(a) of the Credit Agreement, including the statements in connection with
which this Compliance Certificate is delivered.

 

5.          The financial covenant analyses and calculations set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

6.          Set forth on Schedule 3 attached hereto is information regarding the
amount of all Debt Issuances, Equity Issuances and Acquisitions that occurred
during the period covered by the financial statements being delivered with this
Compliance Certificate.

 

[7.         Set forth on Schedule 4 attached hereto is a true and accurate list
as required by Section 7.02(j) of the Credit Agreement on and as of the date of
this Compliance Certificate of (a) all applications by any the Company or any
Guarantor of Copyrights, Patents or Trademarks, (b) all issuances of
registrations or letters on existing applications made by the Company or any
Guarantor for Copyrights, Patents and Trademarks, (c) all exclusive Trademark
Licenses, Copyright Licenses and Patent Licenses entered into by the Company or
any Guarantor, in each case under clauses (a), (b) and (c) since the [date of
the prior Compliance Certificate][Closing Date].]

 

[or:]

 

[7.         Since the [date of the prior Compliance Certificate][Closing Date],
(a) neither the Company nor any Guarantor has made any applications for
Copyrights, Patents or Trademarks, (b) there have been no issuances of
registrations or letters on existing applications made by the Company or any
Guarantor for Copyrights, Patents and Trademarks, and (c) neither the Company
nor any Guarantor has entered into any exclusive Trademark Licenses, Copyright
Licenses or Patent Licenses.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 201__.

 

 



 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201_ is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Amended and
Restated Credit Agreement dated as of April 16, 2015 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
ExamWorks Group, Inc., a Delaware corporation (the “Company”), the Guarantors
from time to time party thereto, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender, the Administrative Agent and each other holder of the
Obligations, as provided in Article IV of the Credit Agreement, the prompt
payment and performance of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement and an “Obligor” for all purposes of the
Security Agreement, and shall have all the obligations of an Obligor thereunder
as if it had executed the Security Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this paragraph 2, the New Subsidiary
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as defined in the Security Agreement), a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Collateral (as defined in the
Security Agreement) of the New Subsidiary, and the New Subsidiary hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the holders
of the Secured Obligations (as defined in the Security Agreement), a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Equity Interests identified on
Schedule 6 hereto and all other Pledged Equity (as defined in the Security
Agreement) of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Security Agreement).

 

3.             The New Subsidiary hereby represents and warrants to the
Administrative Agent, the Lenders and each other holder of the Obligations that:

 

 
 

--------------------------------------------------------------------------------

 

 

(a)     The New Subsidiary’s exact legal name and jurisdiction of formation,
incorporation or organization are as set forth on the signature pages hereto.

 

(b)     The New Subsidiary’s taxpayer identification number and organization
number (or, in each case, its foreign equivalent) are set forth on Schedule 1
hereto.

 

(c)     Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its jurisdiction of formation, incorporation or
organization or been party to a merger, consolidation or other change in
structure or used any tradename in the five years preceding the date hereof.

 

(d)     Schedule 3 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) registered or pending
registration with the United States Copyright Office, the United States Patent
and Trademark Office, the Canadian Intellectual Property Office or any
comparable office or Governmental Authority in the jurisdiction of formation,
incorporation or organization of the New Subsidiary and owned by the New
Subsidiary as of the date hereof. None of the IP Rights of the New Subsidiary
set forth in Schedule 3 hereto is subject to any licensing agreement or similar
arrangement, except as set forth on Schedule 3 hereto.

 

(e)     Schedule 4 hereto includes all Commercial Tort Claims before any
Governmental Authority by or in favor of the New Subsidiary.

 

(f)     Schedule 5 hereto lists all real property that is owned or leased (other
than any office space) by the New Subsidiary as of the date hereof.

 

(g)     Schedule 6 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.

 

4.             The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.

 

5.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

6.             This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Taxpayer Identification Number; Organizational Number

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure; Tradenames

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 3

 

IP Rights

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4

 

Commercial Tort Claims

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 5

 

Real Property Locations

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6

 

Equity Interests

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit G

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the Guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

__________________________________________________

 

 

 

2.

Assignee:

__________________________________________________ [and is an Affiliate/Approved
Fund of [identify Lender]]

 

 

 

3.

Company:

ExamWorks Group, Inc., a Delaware corporation

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated Credit Agreement dated as of April 16, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Company, the Guarantors from time to time party thereto, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

 

 
 

--------------------------------------------------------------------------------

 

 

6.               Assigned Interest:

 

Aggregate Amount of Revolving

Commitments/Loans for all Lenders*1

Amount of Revolving

Commitment/Loans Assigned*2

Percentage Assigned of

Revolving Commitment/Loans3

   $

   $

%    

   $

   $

%    

   $

   $

%    

 

7.               Trade Date:               __________________

 

8.               Effective Date:          __________________

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

        ASSIGNEE: [NAME OF ASSIGNEE]             By:       Name:       Title:  
 

 

 

 

 

_____________________________

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

1  Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

[Consented to and]2 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:                                                                         
Name:
Title:

 

[Consented to:]3

 

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

By:                                                                    

Name:

Title: 

 

[Consented to:]4

 

BANK OF AMERICA, N.A.,

as L/C Issuer

 

By:                                                                    
Name:

Title:

 

[Consented to:]5

 

BANK OF AMERICA, N.A.,

as a Swing Line Lender

 

By:                                                                    
Name:

 

 

 

 

 

_____________________________

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

4  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

5  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT H-1

 

Form of
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (b) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF FOREIGN LENDER]

 

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

Date: ________ __, ___

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2

 

Form of
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:_____________________________________

Name:___________________________________

Title:____________________________________ 

 

Date: ________ __, ____

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-3

 

Form of
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such participation, (c) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code, and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

Date: ________ __, ____

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-4

 

Form of
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

Date: ________ __, ___

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Form of
Secured Party Designation Notice

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:

[Date]


--------------------------------------------------------------------------------

 

In connection with the Credit Agreement, a Lender or Affiliate of a Lender is
permitted to notify the Administrative Agent of its [Treasury Management
Agreement][Swap Contract] for purposes of Section 9.03 of the Credit Agreement
and the other provisions of the Credit Agreement and the Loan Documents. The
Credit Agreement requires that the undersigned (“Designor”) deliver this Secured
Party Designation Notice to the Administrative Agent, and the Designor has
agreed to execute and deliver this Secured Party Designation Notice.

 

The undersigned hereby notifies the Administrative Agent of the [Treasury
Management Agreement][Swap Contract] described on Schedule 1 hereto for purposes
of Section 9.03 of the Credit Agreement and the other provisions of the Credit
Agreement and the Loan Documents, and hereby represents and warrants to the
Administrative Agent that such [Treasury Management Agreement][Swap Contract]
satisfies all the requirements under the Loan Documents to be designated as
receiving the benefits of the Credit Agreement and the other Loan Documents. By
executing and delivering this Secured Party Designation Notice, the Designor, as
provided in the Credit Agreement, hereby agrees to be bound by all of the
provisions of the Loan Documents which are applicable to it as a provider of a
[Treasury Management Agreement][Swap Contract] and hereby (a) confirms that it
has received a copy of the Loan Documents and such other documents and
information as it has deemed appropriate to make its own decision to enter into
this Secured Party Designation Notice, (b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto (including, without limitation, the provisions of Section
10.01 of the Credit Agreement), and (c) agrees that it will be bound by the
provisions of the Loan Documents and will perform in accordance with its terms
all the obligations which by the terms of the Loan Documents are required to be
performed by it as a provider of a [Treasury Management Agreement][Swap
Contract]. Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 11.04(b) of the Credit
Agreement.

 

THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

DESIGNOR:

 

By:                                                                          

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

To Secured Party Designation Notice

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

Form of
Designated Borrower Request and Assumption Agreement

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

--------------------------------------------------------------------------------

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Credit Agreement
and other Loan Documents identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Loan
Documents as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower hereby ratifies, and
agrees to be bound by, all representations and warranties, covenants, and other
terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
(5) Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.16 of the Credit Agreement.

 

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties:

 

1.     The Designated Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement are hereby supplemented (to the extent
permitted under the Credit Agreement) to reflect the information shown on the
attached Schedule A.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     The Company confirms that the Credit Agreement is, and upon the
Designated Borrower becoming a party thereto, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon the
Designated Borrower becoming a Borrower, the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Designated Borrower under
the Credit Agreement and under each other Loan Document.

 

3.     Each of the Company and the Designated Borrower agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Designated Borrower Request and Assumption
Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. The terms of Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

  

 

          [COMPANY]             By:       Name:       Title:    

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule A

 

Schedules to Credit Agreement

 

 

[TO BE COMPLETED BY DESIGNATED BORROWER]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

Form of
Designated Borrower Notice

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 16, 2015, by and among ExamWorks Group, Inc., a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers, the Lenders and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

--------------------------------------------------------------------------------

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 